DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at one sprocket comprising 42 teeth” (claim 10), “a larger sprocket having 52 teeth” (claim 11), “at least one sprocket comprising 52 teeth”, and “a smaller sprocket having 42 teeth” (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 8/19/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph [00033] recites “a viewer may perceive that the centerline axis 401 of the threaded pedal hole 107 of forward-facing modified crank arm 102 is approximately 10 degrees higher than the centerline axis of the axle hole opening 106 of the forward-facing modified crank arm 102. A viewer may also perceive that the centerline axis 402 of the threaded pedal hole 109 of the rear facing modified crank arm 103 is approximately 10 degrees lower than the centerline axis of the axle hole opening 302 (not shown) of the rear facing modified crank arm 103.”  The amended subject matter above, which covers a specific angle is not supported by the originally filed specification and drawings and is therefore considered new matter.   While Applicant’s FIG. 4 show support for an acute angle formed between the centerline axis and a vertex (formed by the center of the threaded pedal hole with the center of the axle hole) at an undisclosed angle amount, the specification does not go into specific detail of a broad range where the acute angle is approximately 10 degrees.  Applicant argues that “a person having ordinary skill in the art (PHOSITA) is capable of reading drawings, such as FIG. 5, and determining whether a drawing is drawn to scale”  and that through use of a “protractor” by PHOSITA, the acute angle of 10 degrees is clearly shown. In response, based on MPEP 2125 section II, if it’s not disclosed that the drawings are drawn to scale (which is not explicitly taught in Applicant’s original specification and drawings), then arguments based on measurement of the drawing features are of little value.   Therefore, the disclosure does not clearly teach the angle to be approximately 10 degrees as claimed.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 should depend from claim 12, not claim 10, since claim 10 and 13 have identical subject matter.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “wherein each acute angle is less than 45 degrees.”  This detail is not supported by the originally filed disclosure (including drawings) and is therefore considered new matter.  While Applicant’s original claim FIG. 5 show support for an acute angle formed between the centerline axis and a vertex (formed by the center of the threaded pedal hole with the center of the axle hole) at an undisclosed angle amount, the specification does not go into specific detail of a broad range where the acute angle is less than 45 degrees.  For example, an acute angle of 44.99 degrees to zero degrees, which is an angle less than 45 degrees, is not is supported by Applicant’s drawings.  Correction is required.
Claim 9 recites “wherein each acute angle is approximately 10 degrees.”  This detail is not supported by the originally filed disclosure (including drawings) and is therefore considered new matter (see also new matter objection to the specification above).  While Applicant’s original claim FIG. 5 show support for an acute angle formed between the centerline axis and a vertex (formed by the center of the threaded pedal hole with the center of the axle hole) at an undisclosed angle, based on the teaching of MPEP 2125 section II, if it’s not disclosed that the drawings are drawn to scale (which is not explicitly taught in Applicant’s original specification and drawings), then arguments based on measurement of the drawing features are of little value.   Therefore, the disclosure does not clearly teach the angle to be approximately 10 degrees as claimed.  Correction is required.
Claims 10 recites “at least one sprocket comprising 42.”  The originally filed disclosure appears to only mention 42 teeth as part of a “standard crank set”, which implies well-known structure and not part of applicant’s invention.  Thus, this limitation considered new matter.  Correction is required.
Claims 11 recites “a larger sprocket having 52 teeth.”  The originally filed disclosure appears to only mention 53 teeth as part of a “standard crank set”, which implies well-known structure and not part of applicant’s invention.  Thus, this limitation considered new matter.  Correction is required.
Claims 12 recites “at least one sprocket comprising 52 teeth.”  The originally filed disclosure appears to only mention 53 teeth as part of a “standard crank set”, which implies well-known structure and not part of applicant’s invention.  Thus, this limitation considered new matter.  Correction is required.
Claims 13 recites “a smaller sprocket comprising 42 teeth.”  The originally filed disclosure appears to only mention 42 teeth as part of a “standard crank set”, which implies well-known structure and not part of applicant’s invention.  Thus, this limitation considered new matter.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as obvious over Pallis DE 102013000640 A1 (hereinafter “Pallis”) in view of Chiang et al. US 2005/011303 A1 (hereinafter “Chiang”).
Regarding claim 6, Pallis teaches a modified bicycle crank arm system comprising: 
an axle (6); 
at least one sprocket (1) having a centralized opening; 
two elongated bodies (refer to annotated figure below, each elongated body comprising sections 3 and 4) having a proximal end (end closest to axle 6) and a distal end (end of 4 which is directly attached to pedal 5), wherein the distal end of each elongated body is bent; 

    PNG
    media_image1.png
    739
    884
    media_image1.png
    Greyscale

an axle portion (end of 3 attached to 6) at the center of the foremost end of each proximal end; 
a centerline axis (horizontal line of portion 3, in the same manner as Applicant’s centerline axis) extending from the center of the axle end of each elongated body through the middle of each elongated body; 
a threaded pedal portion (end of 4, directly attached to pedal 7) at the center of the endmost end of each distal end; 
an acute angle (see illustration below for explanation, and refer to English translation taken from “Google Patents” of Pallis) existing for each elongated body, wherein each acute angle is formed between the centerline axis and the center of the threaded pedal portion with the center of axle portion as a vertex for each elongated body, wherein each acute angle is less than 45 degrees (acute angle is 10 degrees, if angle x in Pallis is preferably 20 degrees, based on equal part sizes of 3 and 4 and the interior angle relationship of an isosceles triangle, line drawn from of center of axle portion to center of threaded pedal portion is elevated at an angle of 10 degrees from the centerline axis, while the opposite elongated body of the two elongated bodies is depressed at an angle of 10 degrees). 
Pallis states the “two crank arms 2 each consist of a first section 3 that with the crankshaft 6 rotatably connected, and a second section 4 , which at its free end a pedal 5 carries and is connected to the first section at an angle, such that the two longitudinal axes of the first section 3 and the second section 4 form an angle x with each other, which is preferably in the range of 10 to 50 ° and more preferably in the range of 10 to 20 °.”

    PNG
    media_image2.png
    405
    670
    media_image2.png
    Greyscale

Pallis teaches the claimed invention except 
wherein the axle portion is a hole opening extending through each elongated body;
wherein the threaded pedal portion is a threaded pedal hole opening extending through each elongated body, and
wherein the axle is removably connected to each elongated body through the axle hole opening of each elongated body and to at least one sprocket through the centralized opening.
Chiang, with reference to FIG. 1, teaches a bicycle crank arm with an axle hole opening (14) and a threaded pedal opening (14).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify each of Pallis’s elongated bodies with an axle hole opening and threaded pedal hole opening as taught by Chiang as a known simplified means of attaching and detaching the crank to the sprocket assembly.
	Regarding claim 7,  Pallis teaches wherein the two elongated bodies form a straight angle of 180 degrees (refer to sections 3 of Pallis extending 180 degrees) between the centerline axis of each elongated body with the axle portion of each elongated body as the vertex of the straight angle, wherein the centerline axis of each elongated body combines to form a combined centerline axis.
	Regarding claim 8, Pallis, refer to examiner’s illustration above, teaches wherein the acute angle of one of the elongated bodies is elevated from the combined centerline axis, wherein the acute angle of the other elongated bodies is depressed from the combined centerline axis (acute angle is 10 degrees, if angle x in Pallis is preferably 20 degrees, based on equal part sizes of 3 and 4 and the interior angle relationship of an isosceles triangle, line drawn from center of axle portion to center of threaded pedal portion is elevated at an angle of 10 degrees from the centerline axis, while the opposite elongated body of the two elongated bodies is depressed at an angle of 10 degrees).
Regarding claim 9, Pallis teaches wherein each acute angle is approximately 10 degrees (refer to rejection of claims 6-8 as a guide).
Claims 10-13 are rejected under 35 U.S.C. 103 as obvious over Pallis in view of Chiang, and further in view of Valle et al. US 2008/0202284 (hereinafter “Valle”) or Applicant’s admitted prior art (hereinafter “AAPA”) of original Fig. 1.
Regarding claims 10-13, Pallis fails to explicitly teach a sprocket assembly as recited in the claims (claim 10-wherein at least one sprocket comprising 42 teeth, claim 11-a larger sprocket having 52 teeth, claim 12- at least one sprocket comprising 52 teeth, and claim 13-a smaller sprocket having 42 teeth).
Valle teaches in paragraph [0043] that conventional sprocket assemblies, known as “standard” comprise a small front sprocket of 38-44 teeth and a large front sprocket of 52-56 teeth.  Similarly, AAPA of FIG. 1 mentions a “standard crank set” having sprockets of 42 teeth and 53 teeth .  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Pallis’s bicycle crank arm system with a standard set of sprockets of 42 teeth and 52/53 teeth as taught by Valle or AAPA as the conventional sprocket assembly is known to be used pull a linked chain to turn the movement of the rider’s feet into rotation of the bike’s wheels.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding rejections under 112, refer to new 112a rejections above with explanation.
Regarding 103 rejection made in previous office action, Applicant was not clear what was meant by “general conditions of a claim”.  In response, the general conditions of the claim referred to what the prior art reference itself discloses. After further review of the claims, a new reference of Pallis DE 102013000640 A1 that teaches the acute angle of claimed invention was found.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference of Kasahara JP 2003-137166 also appears to be a teaching for an acute angle in FIG. 8a (angle is 35 degrees).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656